Citation Nr: 0334398	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to osteoarthritis of the right knee, 
status post meniscectomy.

2.  Entitlement to an increased rating for osteoarthritis of 
the right knee, status post meniscectomy, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran has qualifying honorable service for his period 
of active duty dated from March 25, 1976, to March 24, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Winston-Salem, North Carolina Office (RO) of the Department 
of Veterans Affairs (VA).  That decision denied entitlement 
to service connection for a left knee disorder secondary to a 
service connected right knee disorder, and denied a rating in 
excess of 10 percent for right knee osteoarthritis.  In an 
August 2002 rating decision, the veteran was granted a 
separate 30 percent rating for right knee instability.  A 
notice of disagreement was not filed with respect to the 
rating assigned for right knee instability, and hence, the 
Board does not have jurisdiction to address that rating. 


REMAND

As to both the issues on appeal, the record shows that the 
veteran applied for Social Security Administration (SSA) 
disability benefits.  Further, at the July 2001 VA 
examination, the veteran reported that he was disabled but it 
is unclear whether he receives SSA benefits.  Hence, 
additional development is in order.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

A review of the record on appeal also shows the veteran 
received treatment from the following health care providers: 
the Salem VA medical center; the Southside Family Medical 
Center; Dr. Stanley Harrison; Dr. Dhruv B. Vyas of Eden 
Internal Medicine; and Dr. John McGee of Piedmont Joint 
Replacement.  In addition, the record on appeal documents a 
post-service work injury and a stroke.  While the record 
shows that the RO requested Dr. Harrison's treatment records 
and obtained some treatment records from the Salem VA medical 
center, and while the veteran filed letters from Drs. Vyas 
and McGee as well as the Southside Family Medical Center, the 
record does not show that the RO requested all of the 
appellant's records from the above locations.  Therefore, a 
remand to request these records is warranted.  See 
38 U.S.C.A. § 5103A(b) (West 2002).

As to the service connected right knee disorder, the RO has 
held that the veteran's disability includes instability, 
arthritis, and post operative scarring.  As noted above, with 
respect to the right knee disorder, the issue before the 
Board is limited to the rating to be assigned for disability 
due to osteoarthritis.  To accurately rate arthritis, 
however, a rating examination must fully discuss the 
principles set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995), to include functional limitations due to pain.  
Hence, further action is in order.

Next, the Board notes that a review of the record shows that 
the veteran has repeatedly claimed that his service connected 
right knee disorder interferes with his ability to obtain and 
maintain employment.  Therefore, on remand, the RO must 
consider whether the severity of the veteran's service 
connected right knee disorder meets the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) (2003).

As to the claim of entitlement to service connection for a 
left knee disorder, given the conflict in opinions to the 
etiology of the veteran's current left knee disorder (Cf.  
July 2001 VA examination report with a March 2001 study and a 
July 2002 letters from Dr. Vyas), the Board finds that, on 
remand, VA should contact Dr. Vyas to provide him an 
opportunity to file evidence explaining the opinions provided 
in March 2001 and July 2002 letters.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.326, 19.9 (2003); Green v. Derwinski, 
1 Vet. App. 121 (1991).  

Lastly, the Board observes that in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1) 
(West 2002).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that, 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice letter.

In light of the case law, which the Board is legally 
obligated to follow, the appeal is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), PVA, 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002); and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, sending the veteran a letter 
notifying him that he has one year to 
submit pertinent evidence needed to 
substantiate his claims.  The date of 
mailing the letter to the veteran begins 
the one year period.  Inform the veteran 
that the RO will hold the case in 
abeyance until the one year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless of 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claims he must waive in 
writing any remaining response time.  
PVA.

2.  The RO should obtain from the Social 
Security Administration all medical 
records, award letters, administrative 
decisions granting Social Security 
disability benefits.  

3.  The RO should contact Dr. Vyas and 
notify him that a July 2001 VA 
examination report contains an opinion 
contrary to the opinions provided in his 
March 2001 and July 2002 letters.  Dr. 
Vyas should be provided the opportunity 
to file evidence in support of his 
opinions.  The RO should also ask him for 
copies of all of the veteran's treatment 
records. 

4.  The RO should contact the veteran and 
request that he provide a detailed 
statement describing all post-service job 
injuries and stroke residuals.  This 
statement should include a description of 
the nature of his injuries and subsequent 
disabilities, whether he filed a claim 
for Workmen's Compensation, and the name, 
address, and approximate dates of all VA 
and non-VA health care providers who 
treated him following the injuries.  
Next, the RO should request that the 
appellant identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have treated him for his 
service connected right knee disorder 
since March 2001, and non-service 
connected left knee disorder since his 
separation from military service.  The RO 
must inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  The RO should obtain 
all records identified by the veteran 
that have not already been associated 
with the record on appeal, including all 
treatment records of his from the Salem 
VA medical center; the Southside Family 
Medical Center; Dr. Stanley Harrison; Dr. 
Dhruv B. Vyas of Eden Internal Medicine; 
and Dr. John McGee of Piedmont Joint 
Replacement.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

5.  After completion of the foregoing, 
the RO should schedule the veteran for a 
VA orthopedic examination.  Send the 
claims folder to the orthopedist for 
review in conjunction with the 
examination.  All indicated tests and 
studies, including x-rays, as deemed 
appropriate by the orthopedist, should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination, the orthopedist is to answer 
the following questions:

As to the left knee

Does the veteran suffer from a 
left knee disorder?  If so, 
what is the diagnosis? 

Is it at least as likely as not 
that any current left knee 
disorder was caused OR 
aggravated by service connected 
right knee disorder?  Any 
opinion offered must be 
reconciled with the March 2001 
and July 2002 opinions provided 
in Dr. Vyas' letters, and the 
July 2001 VA examiner's 
opinion.

As to the right knee:

The orthopedist is to comment 
on any objective manifestations 
of any right knee disorder 
present.  

The orthopedist is to specify 
whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination 
associated with the right knee.  
Further he/she is asked to 
specify whether, and to what 
extent the veteran experiences 
functional loss due to painful 
right knee motion or weakness, 
and/or any of the other 
symptoms noted above with 
repeated joint use, and during 
symptom flare-ups.  To the 
extent possible, the 
orthopedist should express such 
functional loss in terms of 
degrees of limited joint 
motion, or joint weakness.

The orthopedist is to address 
whether the veteran's right 
knee disorder, when taking into 
account pain, fatigue, and 
flare-ups etc., cause leg 
flexion to be limited to 15 
degrees, OR flexion to be 
limited to 30 degrees, OR 
flexion to be limited to 45 
degrees, OR flexion to be 
limited to 60 degrees?  

Does the veteran's right knee 
disorder, when taking into 
account pain, fatigue, and 
flare-ups, etc., cause leg 
extension to be limited to 45 
degrees, OR extension to be 
limited to 30 degrees, OR 
extension to be limited to 20 
degrees, OR extension to be 
limited to 15 degrees, OR 
extension to be limited to 10 
degrees, OR extension to be 
limited to 5 degrees?  

Does the veteran show 
radiological evidence of right 
knee degenerative joint 
disease?

Finally, the orthopedist should 
address how the veteran's right 
knee disorder interferes with 
his ability to work, and day-
to-day functioning.  

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  In doing 
so, the RO should document whether the 
criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) has been met.  If 
any benefit sought on appeal remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter 


the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


